Citation Nr: 0122687	
Decision Date: 09/18/01    Archive Date: 09/24/01

DOCKET NO.  00-13 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


REMAND

The veteran served on active duty from July 1963 to July 
1967.  This appeal arises before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim.  On August 29, 2001, VA issued 
regulations implementing the provisions of VCAA "to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits."  66 Fed. Reg. 46520 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

The veteran testified before the undersigned member of the 
Board in May 2001 that he was sexually assaulted while on 
active duty with the 502nd Band Squadron at Keesler Air Force 
Base in Mississippi.  He testified that he was hospitalized 
within hours after he was assaulted and that he talked to a 
psychiatrist who "just talked to me and asked me what had 
happened and you know I told him what had happened."  He 
testified that after his discharge from hospital, he 
continued to see a psychiatrist for bouts of depression for 
several months thereafter.

Service medical records contain a "Narrative Summary" which 
reflects that the veteran was hospitalized at the United 
States Air Force Hospital at Keesler, Air Force Base, 
Mississippi, from January 29, 1964, to February 19, 1964.  
Upon admission, it was reported that he presented complaints 
of depression and suicidal thoughts.  He reported 
"friction" and "confusion" in the band and squadron, and 
stated that at times he became quite nervous and anxious.  He 
reported that felt ridiculed because of his southern accent.  
A physician noted that the veteran's story changed many times 
during his period of hospitalization.  For instance, the 
records show he reported feeling depressed because, 
approximately two weeks prior to his admission in January 
1964, his parents had told him they were considering a 
divorce.  He later claimed he made up that story in an effort 
to get out of the service.  In another instance, he claimed 
to have lied about having suicidal thoughts in an effort, 
also, to get out of service.  The physician noted that the 
veteran's parents had been interviewed and were disappointed 
with their son's conduct, the father stating that the veteran 
had a pattern of lying in order to avoid doing things.  
Psychological testing was reported to reveal strong 
depressive and psychotic elements with paranoid tendencies 
manifested by ideas of reference.  He was initially 
considered a suicide risk.  But, the physician noted, the 
veteran did not clinically appear suicidal or psychotic; and, 
after initial admission, he repeatedly expressed a desire to 
return to duty.  He was discharged with a diagnosis of 
passive-aggressive personality manifested by pouting, 
stubbornness, passive obstructionism, low frustration 
tolerance, and ideas of reference.

The VA Adjudication Procedure Manual M21-1 (Manual M21-1), 
Part III, par. 4.16(b) contains the following information:

Note that a veteran's service medical 
records may be filed two ways--with the 
veteran's individual health records and 
by treating facility.  To secure the 
veteran's individual health records, 
request MEDICAL data and furnish complete 
identifying information, including the 
veteran's Social Security number and any 
service numbers the veteran might have 
served under.  Most outpatient treatment 
records will be filed in the individual 
health folder.  However, if outpatient 
treatment was a followup to a course of 
inpatient treatment, it may be filed with 
the clinical records.  To secure records 
retired by the treating facility, request 
CLINICAL data.  However, do not routinely 
request CLINICAL records.  

If the CLINICAL block is checked on the 
201 Screen or VA Form 21-3101, the NPRC 
will send records of inpatient treatment 
such as nurse's notes, progress reports, 
etc.  DO NOT ROUTINELY REQUEST CLINICAL 
RECORDS.   Request clinical records only 
on supplemental requests if specifically 
instructed to do so by the rating 
activity.  This is true even if the 
veteran furnishes information on the 
application about specific inpatient 
treatment.  Clinical records should be 
necessary only if the records furnished 
in response to a request for MEDICAL 
records are inadequate for rating 
purposes or where specific, detailed 
information is required about a hospital 
admission.

. . . .  If the veteran was treated as an 
inpatient and subsequently received 
followup outpatient treatment at the same 
facility, use the date followup 
outpatient treatment ended as the end 
date for the entire course of treatment. 
. . .  Clinical records are not filed 
with the individual veteran's medical 
records.

If mental hygiene records are needed, . . 
. enter "mental hygiene records" in the 
ADDITIONAL INFORMATION field.  Then 
specify dates and places of treatment. . 
. . mental hygiene records are filed by 
treating facility and date.

A report of contact dated in June 1999 reflects that the RO 
contacted an official at Keesler Air Force Base and was 
informed that medical records were retained at that location 
for only about 3 years and that any records from 1963 and 
1964 would have long since been retired to the National 
Personnel Records Center in St. Louis.  In view of the nature 
of this case, clinical records and mental hygiene records are 
necessary as they may contain specific, detailed information 
required to substantiate the veteran's claim.

At the Hearing in May 2001, the veteran also described living 
in a hostile environment of harassment in which numerous 
others, including himself, were hospitalized for 
psychological problems.  He stated that his requests to 
transfer to another unit were denied; and that he was not 
promoted in the four years he was on active duty, even though 
he performed well, fulfilled the requirements, and had no 
disciplinary actions against him.

The veteran also testified that part of his duties were to be 
part of burial details, which increased dramatically in the 
time from 1966-1967.  Many people from the south were among 
the dead-so much so that his unit and a unit at Tinel Air 
Force Base simply could not keep up.  They performed two to 
three burials a day at times.  He testified that it was not a 
happy time, and that being there with the deceased and their 
families also had an impact on his emotional state

In June 1999, the RO requested the service department to 
provide the "entire personnel file" for the veteran.  In 
February 2000 a response was received to the effect that 
"standard source documents are not available."  The 
personnel records which were received did not contain copies 
of performance evaluations, awards, citations, or any 
administrative or disciplinary action.

The new regulations require that VA obtain the service 
medical records and "other relevant records pertaining to 
the claimant's active military, naval or air service that are 
held or maintained by a governmental entity".  See 66 Fed. 
Reg. 45631 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)(3)).  In the present case, the Board finds that it 
is necessary to make further attempt to obtain the veteran's 
service medical records, particularly, his mental hygiene 
records; and additional service personnel records including, 
but not limited to his evaluations, performance remarks, any 
administrative or disciplinary actions, and copies of orders.  
The Board also finds it is necessary to request development 
by the U.S. Armed Services Center for Research of Unit 
Records (USASCRUR), including but not limited to unit history 
reports and morning reports.

The medical evidence reveals that the veteran has been 
diagnosed with PTSD with such symptoms as disturbed sleep, 
obsessional anger, and flashbacks and that he has been 
diagnosed with PTSD that was found to be causally related to 
his experiences during active service.  In May 2001, the 
veteran's treating physician, Margaret R. Robberson, Ph.D., 
proffered an opinion in which she states:

[The veteran] suffers from PTSD as a 
result of a long suppressed incident of 
sexual assault and its aftermath.  This 
occurred while he was in the military as 
a young man.  He never discussed this 
incident, the subsequent psychiatric 
hospitalization or what he felt to be 
betrayal by his superiors, with anyone.  
He kept these humiliating memories 
suppressed for many years, until the 
symptoms of PTSD began to break through 
with devastating psychological and 
emotional results.  He has persistent 
nightmares almost nightly in which he 
relives the assault and the losses that 
followed.  He suffers from sleep 
deprivation and major depression.  He has 
intense psychological distress or 
outright panic when situations or events 
bring up recollections of the trauma.  He 
has irritability, hypervigilance, poor 
concentration, and a startle response so 
exaggerated that he is afraid to be in 
what would seem to be benign public 
settings.  He has often had suicidal 
thoughts.

The Board notes that the RO received records from SSA, 
including records of treatment accorded the veteran for his 
psychiatric disabilities, including PTSD.  Yet, while the RO 
requested and obtained records from some of the physicians 
the veteran identified, it did not request those records of 
all physicians the veteran identified.  These must be 
obtained.  See 66 Fed. Reg. 45630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(c)(1)).  Of particular 
importance are the records of Dr. Robberson, who provided the 
May 2001 opinion.

Finally, the Board finds that further examination may be 
required in the present case.  The opinion proffered by Dr. 
Robberson indicates that the veteran is diagnosed with PTSD 
that is the result of sexual assault that the veteran 
suffered while on active duty.  Dr. Robberson's treatment 
records, however, are not of record and she does not state in 
her opinion that she has reviewed pertinent information in 
the veteran's claims file.  See Swann v. Brown, 5 Vet. App. 
177, 180 (1993) (without a review of the claims file, an 
opinion as to etiology of an underlying condition can be no 
better than the facts alleged by the veteran); see also Black 
v. Brown, 5 Vet. App. 177, 180 (1993); Elkins v. Brown, 5 
Vet. App. 474, 478 (1993) (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician reviewed the claimant's service medical records or 
any other relevant documents which would have enabled him to 
form an opinion on service connection on an independent 
basis); Grover v. West, 12 Vet. App. 109, 112 (1999); Jones 
v. West, 13 Vet. App. 129 (1999).  Furthermore, the veteran 
identified additional stressors in his May 2001 testimony:  
the constant exposure to war-dead and the families of the 
victims while assigned to burial duty.  The veteran may still 
be service-connected for PTSD caused by stressors arising 
from assignment to burial detail, or other stressors as he 
may identify.  Nonetheless, Dr. Robberson's opinion addresses 
only the impact of the sexual harassment and assault on the 
veteran's psychiatric state, not the assignment to burial 
detail, and the June 1996 diagnosis of PTSD details symptoms 
such as disturbed sleep and flashbacks, but does not indicate 
the content of these symptoms.  Therefore, these records do 
not provide sufficient medical evidence upon which to decide 
the veteran's claim.  See 66 Fed. Reg. 45631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)(4)).

The veteran is advised that while the case is on remand 
status, he is free to submit additional evidence and 
argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should request the veteran to 
identify all health care providers who 
have treated him for psychiatric 
problems.  The RO should also request the 
appellant to authorize release of private 
medical records to VA.  The RO should 
request that all identified health care 
providers furnish eligible copies of all 
medical records of treatment accorded the 
veteran for his psychiatric disabilities 
that are not already of record.  In 
particular, the RO should obtain any and 
all records of treatment accorded the 
veteran for his psychiatric disabilities 
at the Northside Clinic in Saraland, 
Alabama; the Mobile Infirmary Medical 
Center in Mobile, Alabama, and the 
Charter Hospital; and by Dr. Robberson, 
of Mobile, Alabama, Barry Amyx, M.D., of 
Daphne, Alabama, and Drs. Michael 
McManus, Robert Cumming, and Kent Eller.

2.  The RO should make a specific attempt 
to obtain any additional service medical 
records, including any and all clinical 
records and mental hygiene records, and 
service personnel records in existence 
under the veteran's service number, 
including copies of performance 
evaluations, awards, citations, any 
administrative or disciplinary actions, 
and copies of orders.

3.  If service clinical records, mental 
hygiene records, or service personnel 
records are unavailable, the RO should 
request supporting evidence from 
alternative sources, including, but not 
limited to, Morning Reports for the 502nd 
Band Squadron at Keesler Air Force Base, 
Mississippi, and any other alternative 
sources the veteran may have identified.  
If necessary, the RO should request that 
the veteran augment the information that 
he has already provided.

4.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
See 66 Fed. Reg. 45631 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(e)).

5.  Utilizing the veteran's hearing 
testimony for specific information 
concerning the particular events that 
occurred to him or that he witnessed 
during his active service, the RO should 
again request that USASCRUR provide 
information to verify events claimed as 
stressors.  If the RO determines that the 
record does not contain adequate 
information to refer to USASCRUR for 
stressor verification, the reason for 
that the failure to refer the matter to 
USASCRUR should be noted in the record.

6.  The RO should afford the veteran an 
opportunity to procure lay statements 
from witnesses to those incidents he 
identifies as stressors, or who may have 
witnessed any change in his performance 
or behavior while inservice, including 
his parents.

7.  The RO should request that Dr. 
Robberson proffer an opinion on what 
impact, if any, the stress of being 
involved in burial details and the 
exposure to the war-dead, their families, 
and attendant grief, had on the veteran.  
She should be asked to provide an opinion 
as to whether or not exposure to burial 
details caused the veteran's PTSD or is 
etiologically, in any way, related to his 
PTSD.

8.  If an opinion is not received from 
the veteran's treating physician, or if 
the RO determines that another opinion is 
otherwise required, the RO should refer 
the records in this case to a VA 
physician for an opinion concerning the 
cause of the veteran's diagnosed PTSD and 
the effect of the identified stressors.  
After reviewing the records, the 
physician should determine whether 
examination of the veteran would be 
helpful and, if so, arrange for the 
veteran to be scheduled for such 
examination.  The physician should offer 
an opinion as to whether it is as likely 
as not that the veteran's psychiatric 
disabilities, to include PTSD, began 
during his military service or are the 
result of the stressors he has identified 
including, but not limited to, sexual 
harassment, sexual assault including 
rape, and the constant exposure to war-
dead and the families of the dead as part 
of being on burial detail.

9.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

10.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  If 
requested to appear for examination, the veteran is reminded 
that it is his responsibility to report for examination as 
scheduled, and in the development of his case, and that the 
consequences for failing to report for VA examination without 
cause may include denial of his claim.  38 C.F.R. § 3.158, 
3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




